Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156966                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156966
                                                                    COA: 339041
                                                                    Lapeer CC: 79-001927-FY
  MICHAEL ANTHONY GIUCHICI,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the November 15, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The Court
  notes that, although the defendant’s motion has been styled as a motion for relief from
  judgment under subchapter 6.500 by the Lapeer Circuit Court, it should not be regarded
  as a motion for relief from judgment for purposes of MCR 6.502(G)(1) in any future
  case. The defendant actually filed a motion under MCR 2.612, which was properly
  denied by the trial court, but due to a lack of merit, and not under the rules of MCR
  6.501, et seq.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
           a1022
                                                                               Clerk